Case 1:18-cv-03735-JMF Document 52 Filed 03/28/19 Page 1 of 2

 

THE LAW OFFICE OF RUTH CAM
ATTORNEY AT LAW

 

2050 EAST ATH STREET, SUITE 218A
SANTA ANA, CA 92705

 

TEL: (714) 488-9934
FAX: (714) 782-6032

CAM LAWYER@PROTONMAIL.COM

 

March 27, 2019

The Law Office of Ruth Cam
Ruth Cam, Esq.

2030 E. 4" Street, Suite 218 A
Santa Ana, CA 92705

VIA ECF

To Honorable Judge Jesse M. Furman

United States District Court

Southern District of New York

40 Centre Street, Room 2202

New York, NY 10007

Furman _NYSDChambers@nysd.uscourts.gov

RE: REQUEST TO ADMIT AN ADDITIONAL EXHIBIT
Case #: 1:18-cv-03735: AJ Energy LLC vs Woori America Bank, et al.

To Honorable Judge Jesse M. Furman:

Plaintiff is hereby requesting leave of this Honorable Court to submit an
additional Exhibit. We are in possession of an affidavit, certified by a European
Court, in the above referenced matter. This affidavit is in support of our allegations
that both affidavits submitted by opposing counsel are fraudulent. Further the
affidavit supports our allegations that the theft actually happened.

2030 E. 4th Street Suite 218A , Santa Ana CA, 92705 / (714) 488-9934 / camlawyer@protonmail.com
Case 1:18-cv-03735-JMF Document 52 Filed 03/28/19 Page 2 of 2

Plaintiff apologizes for the delay. Plaintiff had to wait until the affiant was
able to take an oath as to the veracity of the affidavit in Europe, in accordance with
the laws and regulation of the Hague Convention (1961) and the Federal Republic of
Germany.

Respectfully,

Ge
Ruth Cam, Esq.
Attorney for Plaintiff AJ Energy, LLC

 
